Citation Nr: 0004461	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of cataract surgery of the left eye.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1943 to August 1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 16, 1999, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.  


FINDINGS OF FACT

1.  The veteran has decreased visual acuity in the left eye.  

2.  The veteran underwent surgery at a VA medical facility 
for cataract of the left eye in December 1996.   

3.  A recently submitted private physician's statement opined 
that the veteran's decreased visual acuity with small visual 
field represented some form of complete optic atrophy which 
was related to the veteran's VA cataract surgery.  


CONCLUSION OF LAW

The claim of entitlement to compensation for residuals of 
cataract surgery of the left eye pursuant to 38 U.S.C.A. 
§ 1151 is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Jones v. West, 12 Vet. App. 460 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

The appellant's claim for compensation for residuals of 
cataract surgery of the left eye is premised on 38 U.S.C.A. 
§ 1151.  Because the claim was filed in June 1997, the 
version of § 1151 that is applicable to this case is the 
version that existed prior to its amendment in 1996, as those 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (amended 1996).  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

The veteran underwent surgery for cataracts of the left eye 
at a VA medical facility in December 1996.  VA examination in 
October 1997 reflects that he had been treated with 
medication for glaucoma for the past six months.  He also 
used medication in his left eye, apparently beginning 
sometime after the December 1996 VA left eye surgery, to 
control inflammation of the left eye.  An examination 
revealed moderate constriction of the veteran's visual 
fields.  The veteran testified at a hearing before the 
undersigned member of the Board, sitting at New Orleans, 
Louisiana, that following his December 1996 VA left eye 
surgery, stitches had remained for too long a period of time 
within his left eye which caused irritation and increased 
disability (pages 5 through 7 of the transcript of that 
hearing).  

A recently submitted private physician's statement opined 
that the veteran's decreased visual acuity with small visual 
field represented some form of complete optic atrophy which 
was related to the veteran's VA cataract surgery.

From the foregoing, the Board concludes that the claim at 
issue is well grounded.  


ORDER

The claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of cataract surgery of the 
left eye is well grounded.  To this extent only, the appeal 
is granted.  


REMAND

Because the claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of cataract surgery of the 
left eye is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).   

The private physician's statement opining that the veteran's 
decreased visual acuity with small visual field represented 
some form of complete optic atrophy which was related to the 
veteran's VA cataract surgery does not reflect the basis for 
that opinion.  Accordingly, additional development is needed 
to determine whether any eye pathology following the December 
1996 VA left eye surgery represents a natural progression of 
any underlying pathology or, if any increased or additional 
disability above such natural progression exists whether it 
is related to the December 1996 left eye surgery and, if so, 
why.  

Lastly, this case was certified to the Board for appellate 
review in October 1999.  The appellant was informed that he 
could request a change in representation, a personal hearing 
or submit additional evidence within 90 days from the date of 
the letter.  Following the veteran's testimony at a hearing 
before the undersigned member of the Board, sitting at New 
Orleans, Louisiana, on November 16, 1999, additional evidence 
was received at the RO on November 22, 1999, within the 90-
day period which was then forwarded to the Board.  This 
"additional evidence" was received from the appellant, 
without a written waiver of entitlement to initial RO 
consideration.  See 38 C.F.R. § 20.1304 (1999).  This 
consisted of a November 18, 1999 private physician's 
statement opining that the veteran's decreased visual acuity 
with small visual field represented some form of complete 
optic atrophy which was related to the veteran's VA cataract 
surgery.  

38 C.F.R. § 20.1304(a) (1999) provides, in part, that an 
appellant may submit additional evidence within the 90 day 
period after notice of certification and transfer of the 
claim file to the Board, subject to the requirement of 
38 C.F.R. § 20.1304(c) (1999).  In turn, 38 C.F.R. 
§ 20.1304(c) provides that "[a]ny pertinent evidence 
submitted [under § 20.1304] must be referred to the [RO] for 
review and preparation of a [supplemental statement of the 
case] unless this procedural right is waived" in writing.  

Here, the veteran has submitted additional evidence which is 
new, in that it was not previously on file.  However, no 
written waiver of initial consideration of this evidence by 
the RO has been file.  Therefore, the "additional evidence" 
is hereby referred to the RO for initial consideration 
pursuant to 38 C.F.R. § 20.1304 (1999).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:  

1.  The RO should take all appropriate 
steps to ensure that all evidence 
submitted by the veteran has been 
associated with his claim file.  

2.  The veteran should be afforded an 
examination by a VA ophthalmologist to 
determine whether any eye pathology 
following the December 1996 VA left eye 
surgery represents a natural progression 
of any underlying pathology or, if any 
increased or additional disability above 
such natural progression exists whether 
it is related to the December 1996 left 
eye surgery and, if so, why.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

All indicated tests and studies should be 
performed.  All findings should be 
reported.  The examiner should explain 
the rationale for any opinion and it 
would be helpful if the examiner would 
support his or her opinion with 
references to the medical records, 
clinical findings, or appropriate medical 
literature.

3.  If the veteran fails to report for VA 
examination, the RO should inform him of 
the requirements of 38 C.F.R. § 3.655 
(1999), and give him an opportunity to 
explain any good cause he may have for 
missing the examination.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

5.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  

6.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the claim.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in denial of the claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 



